Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Mock on February 24, 2021.

The application has been amended as follows: 
 Claim 5 has been amended to delete “19” in lines 4 and 6 and insert – 17--. 
Claim 6 has been amended to delete “18, 19, 20, or 21” in lines 3 and insert – 17--.  
Claim 11 has been cancelled
Claims 12-21 have been cancelled as drawn to non-elected subject matter. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
26 fusion.   The prior art teaches identification and analysis of CLDN18-ARHGAP26 fusions in gastric cancers.    The prior art does not teach or suggest detecting a CLDN18-ARHGAP26 fusion comprising a nucleic acid encoding a fusion protein comprising an amino acid sequence having at least 90% identity with SEQ ID NO: 6 or 8 in a sample obtained from a subject suspected to have pancreatic cancer or a subject having pancreatic cancer. 
The instant specification teaches SEQ ID NO: 6 and 8 encode a fusion gene of a Claudin-18 (CLDN18) gene and a Rho GTPase Activating Protein 26 (ARHGAP26) gene.  Figure 3 illustrates in sample 164 the CLDN18-ARHGAP26 fusion gene and provides the nucleic acid sequence of the junction comprises SEQ ID NO: 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                             February 25, 2021